                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Charles Adrail Stallings                                              Docket No. 5:00-CR-75-1H

                               Petition for Action on Supervised Release

COMES NOW Amir A. Hunter, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Charles Adrail Stallings, who, upon an earlier plea of guilty to
Armed Bank Robbery - 18 U.S.C. § 2113(a)(d), was sentenced by the Honorable Malcolm J. Howard,
Senior U.S. District Judge, on October 2, 2000, to the custody of the Bureau of Prisons for a term of 212
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 60 months.

   Charles Adrail Stallings was released from custody on February 29, 2016, at which time the term of
supervised release commenced. On April 26, 2016, the probation office submitted a Petition for Action on
Supervised Release to add the condition for anger management treatment per the defendant’s request. The
court concurred with the recommendation. On March 29, 2017, the probation office submitted a Violation
Report for the defendant committing the offense of Obtain Property by False Pretense and the defendant
was continued on supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On December 18, 2019, the probation office attempted to locate the defendant after it was discovered that
the defendant relocated from his residence on September 24, 2019, and changed his employment without
notifying the probation office. The probation office was able to locate the defendant after contacting the
defendant’s family. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Dewayne L. Smith                                 /s/ Amir A. Hunter
Dewayne L. Smith                                     Amir A. Hunter
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919.861.8663
                                                     Executed On: December 31, 2019
Charles Adrail Stallings
Docket No. 5:00-CR-75-1H
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                7th
Considered and ordered this _________              January
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge
